Citation Nr: 1701758	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-26 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), in excess of 50 percent from June 11, 2009 to March 21, 2012, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from June 11, 2009 to March 21, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from August 1967 to August 1970, which included service in the Republic of Vietnam from February 1968 to February 1969.  He is in receipt of the Combat Infantryman Badge (CIB).      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

On the October 2011 VA Form 9, the Veteran requested a videoconference Board hearing; however, after receiving notice of the scheduled hearing, he did not appear for the hearing or request its postponement.  In consideration of the foregoing, the Board finds that the hearing request is considered withdrawn.  38 C.F.R. §20.704(d) (2016).

After review of the record, the Board finds that the Agency of Original Jurisdiction (AOJ) has adjudicated the issue on appeal as entitlement to an initial rating in excess of 50 percent from January 10, 1995 to March 21, 2012 (excluding periods of temporary 100 percent ratings under 38 C.F.R. § 4.29 from March 30, 1995 to May 1, 1995, from September 6, 2011 to October 1, 2011, and from December 28, 2011 to March 1, 2012), and in excess of 70 percent thereafter; however, review of the record reveals that the issue on appeal is properly considered as an increased rating appeal as explained below.   

In the November 1995 rating decision, service connection for PTSD was established with a 50 percent rating effective from January 10, 1995.  The Veteran was notified of this decision by way of a letter dated November 27, 1995.  The Veteran did not disagree with the determination within one year of that notice, and no additional evidence was received within one year of that notice; therefore, the November 1995 rating decision became final.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016). 

In a number of subsequent rating decisions dated from January 1997 to February 2008, the RO denied an increased rating in excess of 50 percent for PTSD.  The Veteran did not disagree with any of the determinations within one year of receiving notice of the decisions, and no new and material evidence was received within one year of receiving notice; therefore, the January 1997, May 1999, August 2000, October 2001, December 2002, March 2006, November 2006, and February 2008 rating decisions became final.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2016). 

As the January 1997, May 1999, August 2000, October 2001, December 2002, March 2006, November 2006, and February 2008 rating decisions became final, the effective date for an increased rating for disability compensation in this case is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2016).  Because the Veteran filed the current increased rating claim on June 11, 2009, the Board finds that the rating period on appeal is from June 11, 2009 to March 21, 2012.  The Board has reframed the issue on appeal to reflect accurately the rating period to be considered in this appeal.  

During the course of the appeal, in the July 2016 rating decision, the RO granted a TDIU effective from March 21, 2012.  Because the award of the TDIU did not cover the entire rating period from June 11, 2009, the issue of entitlement to a TDIU from June 11, 2009 to March 21, 2012 remains on appeal as reflected on the first page of the decision.
  

FINDINGS OF FACT

1.  For the entire rating period from June 11, 2009, forward, PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as family relations, thinking, and mood, due to the psychiatric symptoms such as chronic sleep impairment, constricted affect, terse speech, disturbances of mood, suicidal ideation, impaired impulse control with periods of violence, neglect of personal appearance and hygiene, and an inability to establish and maintain effective relationships.

2.  The Veteran reported that he had two years of college education, has past relevant work experience as a construction laborer, and has not worked full time since approximately 1992.

3.  For the entire TDIU rating period from June 11, 2009 to March 21, 2012, the service-connected disabilities are PTSD, to be rated at 70 percent (excluding temporary total ratings from September 6, 2011 to October 1, 2011 and from December 28, 2011 to March 1, 2012); tinnitus, rated at 10 percent; left ear hearing loss, rated at 0 percent; and erectile dysfunction, rated at 0 percent.  The combined disability rating is 70 percent.   

4.  From June 11, 2009 to March 21, 2012, the service-connected disabilities precluded substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased disability rating of 70 percent for PTSD, and no higher, are met for the portion of the rating period from June 11, 2009 to March 21, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Criteria (DC) 9411 (2016).  

2.  The criteria for an increased disability rating in excess of 70 percent for PTSD are not met or approximated for any period of the rating period from June 11, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9411 (2016).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU are met from June 11, 2009 to March 21, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the June 2009 notice letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that he may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in July 2009 and August 2013.  The examination reports include all relevant findings and medical opinions needed to rate fairly the appeal.  The VA examiners considered an accurate history of the claimed disability as provided through interview of the Veteran, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations.  The August 2013 VA examiner reviewed the record; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  There is neither allegation nor indication that there was a material change in condition since the August 2013 VA examination.  For these reasons, the Board finds that the collective examination reports are adequate for rating purposes, and there is no need for further examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Disability Rating Analysis for PTSD

In this case, PTSD has been rated at 50 percent from June 11, 2009 to March 21, 2012, and at 70 percent thereafter, under the criteria at 38 C.F.R. § 4.130, DC 9411 for PTSD.  Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the PTSD disability picture more closely approximated the criteria for a 70 percent rating under DC 9411 for the portion of the rating period from June 11, 2009 to March 21, 2012.  Throughout this portion of the rating period, PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as family relations, thinking, and mood, due to the psychiatric symptoms of chronic sleep impairment, constricted affect, terse speech, disturbances of mood, suicidal ideation, impaired impulse control with periods of violence, neglect of personal appearance and hygiene, and an inability to establish and maintain effective relationships.  See, e.g., July 2009 VA PTSD examination report (noting that PTSD caused significant distress and impairment in social, occupational, psychosocial and other important areas of functioning with symptoms of significant social detachment from other people including his children and mother, frequent irritability and loss of temper, disturbed sleep and nightmares of combat, and a very isolated life with very limited activities and interests); see also September 2011 VA hospital discharge summary report (noting a report of auditory hallucination, no friends, nightmares, stressed out all day long).  All of these symptoms are specifically contemplated by the schedular criteria for a 70 percent rating (or a lesser included schedular rating).  GAF scores of 45 and 50 were assigned during the period, which indicate serious symptoms or serious impairment due to PTSD.  See September 2011 VA hospital discharge summary report (GAF score of 45); July 2012 VA physician discharge note (GAF score of 50); November 2012 VA hospital discharge summary report (GAF score of 45/50).  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 70 percent rating for PTSD are met for the portion of the rating period from June 11, 2009 to March 21, 2012.  
38 C.F.R. §§ 4.3, 4.7.  

The Board next finds that the weight of the evidence is against a finding that the PTSD disability picture more closely approximates the criteria for the next higher 100 percent rating under DC 9411 for any period.  The weight of the evidence is against a finding that PTSD symptoms are of the frequency, severity, and duration contemplated by the schedular criteria for the 100 percent rating or that PTSD symptoms cause total occupational and social impairment at any time during the rating period.  The Board notes that there is evidence of intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), which is a symptom contemplated in the 100 percent schedular rating criteria; however, the overall disability picture for PTSD is more consistent with the 70 percent schedular rating criteria, not the rating criteria for 100 percent.  See July 2009 VA PTSD examination report (noting that the Veteran reportedly took showers once a week and washed up between showers, told the VA examiner that his girlfriend complained about his hygiene, and noting the observation of the VA examiner that the Veteran presented somewhat untidy and unshaven with mild to moderate body odor). 

Although the Veteran reported thoughts of killing himself at the July 2009 VA examination, he denied any suicidal intent or plan at that time and often denied having suicidal and homicidal ideation at various times during the course of VA treatment; therefore, there was no persistent danger of hurting self or others during the rating period.  See, e.g., July 2012 VA physician discharge note (denying suicidal and homicidal ideation); November 2012 VA hospital discharge summary report (showing no suicidal ideation and homicidal ideation, no history of suicidal attempt, and assessing a low risk for suicide and homicide at present).  Also, the evidence shows no gross impairment in thought processes or communication, no persistent delusions or hallucinations, no grossly inappropriate behavior, and no disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name during the rating period.

Furthermore, the evidence does not show total occupational and social impairment due to PTSD.  Although the Veteran has not worked because he has been unemployed since approximately 1992, he was able to clean his apartment and perform household chores during the rating period, which provides some evidence against a finding of total occupational impairment due to PTSD.  See July 2009 and September 2009 VA examination reports.  Although the Veteran reported that he has no friends and most of his activities were done alone, he was able to maintain relationships with his family to some degree during the rating period.  He also lived with a girlfriend until approximately July 2009.  This evidence weighs against a finding of total social impairment.  Because the 100 percent rating specifically contemplates total occupational and social impairment due to PTSD symptomatology, the evidence showing that PTSD symptoms have not caused total occupational or social impairment throughout the rating period weighs against finding that the schedular criteria for a 100 percent rating are met for any period.  

Extraschedular Referral Analysis

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the current 70 percent rating for the entire rating period (i.e., from June 11, 2009, forward).  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of symptoms and clinical findings.  For the entire rating period from June 11, 2009, PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as family relations, thinking, and mood, due to the psychiatric symptoms such as chronic sleep impairment, constricted affect, terse speech, disturbances of mood, suicidal ideation, impaired impulse control with periods of violence, neglect of personal appearance and hygiene, and an inability to establish and maintain effective relationships.  The PTSD symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria is adequate to rate the PTSD disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

TDIU Analysis

For the TDIU rating period from June 11, 2009 to March 21, 2012, the service-connected disabilities are PTSD, now rated at 70 percent (excluding temporary total ratings from September 6, 2011 to October 1, 2011 and from December 28, 2011 to March 1, 2012); tinnitus, rated at 10 percent; left ear hearing loss, rated at 0 percent; and erectile dysfunction, rated at 0 percent.  The combined disability rating is 70 percent.   

The Veteran has two or more service-connected disabilities, with one service-connected disability rated at 40 percent or higher (e.g., PTSD), and the combined rating for the service-connected disabilities is 70 percent or greater.  In 

consideration thereof, the Board finds that the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met for the entire rating period. 

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to the service-connected disabilities for the entire rating period from June 11, 2009 to March 21, 2012.  The evidence shows that the Veteran has two years of college education, has past relevant work primarily as a construction laborer, and has not worked since approximately 2002.  During the rating period, the service-connected PTSD caused significant difficulty with concentration and short-term memory, chronic sleep impairment, frequent depression with periods of suicidal ideation, irritability with occasional periods of physical violence, social isolation due to PTSD.  The July 2009 VA examiner specifically wrote that the prognosis for psychiatric improvement was poor to guarded, and noted that PTSD symptoms "would no doubt affect [the Veteran's] performance on a job."  Also, the service-connected left ear hearing loss and tinnitus were manifested by some difficulty hearing in the left ear and daily bilateral ringing in the ears (i.e., tinnitus).  

Because the Veteran has past work experience as a construction worker, and construction labor requires concentration and alertness, as well as an ability to hear well, in order to perform the work safely, the combined impairment caused by PTSD, left ear hearing loss, and tinnitus during the rating period is significant and would likely preclude employment in the area of construction.  Also, the July 2009 VA examiner opined that the PTSD symptoms would significantly impair the Veteran's ability to perform on a job.  In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that from June 11, 2009 to March 21, 2012, the Veteran was unable to secure or maintain substantially gainful 

employment solely due to impairment caused by the combination of the service-connected disabilities of PTSD, left ear hearing loss, and tinnitus; therefore, a TDIU is warranted for the period.  


ORDER

An increased disability rating of 70 percent for PTSD from June 11, 2009 to March 21, 2012 is granted; an increased disability rating in excess of 70 percent for the entire rating period is denied.

A TDIU from June 11, 2009 to March 21, 2012 is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


